Matter of Moriarty (2014 NY Slip Op 05052)
Matter of Moriarty
2014 NY Slip Op 05052
Decided on July 3, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 3, 2014Friedman, J.P., Sweeny, Andrias, Saxe, Kapnick, JJ.


12939N 400942/11

[*1] In re Barbara Moriarty, MD, etc., Petitioner. 
Jeanette M. Westphal, Nonparty Appellant,

Jeanette M. Westphal, New York, appellant pro se.
Order and judgment (one paper), Supreme Court, New York County (Laura Visitacion-Lewis, J.), entered on or about April 2, 2013, which, to the extent appealed from, awarded nonparty counsel Jeanette Westphal $2,736 of the requested amount of $25,869 in legal fees in connection with Westphal's representation of the alleged incapacitated person, unanimously reversed, on the law, without costs, to the extent of remanding the matter to Supreme Court for reconsideration before another justice.
Supreme Court has broad discretion in determining the reasonable amount of attorneys' fees to be awarded in a guardianship proceeding and, absent an abuse of that discretion, the court's determination will be upheld (see Matter of Tijuana M., 303 AD2d 681 [2d Dept 2003]). The court must ascertain "whether the fee requested is necessary, fair and reasonable" (Matter of Linda R., 304 AD2d 832, 833 [2d Dept 2003]), and in order to permit a proper appellate review, the court must "'provide a concise but clear explanation of its reasons for the fee award,'" or the lack thereof (Rucciuti v Lombardi, 256 AD2d 892, 893 [3d Dept 1998] quoting Hensley v Eckerhart, 461 US 424, 437 [1983]).
Here, Supreme Court failed to provide its reasoning for denying Westphal the total amount of her fee. Accordingly, the matter is remanded to Supreme Court (see e.g. Matter of Verdejo, 5 AD3d 307 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2014
DEPUTY CLERK